J-S46032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MARY E. RUSH                              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 FOX & ROACH LP D/B/A BERKSHIRE            :
 HATHAWAY HOMESERVICES, FOX                :
 AND ROACH, REALTORS, AND                  :
 BERKSHIRE HATHAWAY HOME                   :
 SERVICES FOX AND ROACH,                   :
 REALTORS AND LASZLO GARAY ----- :
 ----------------------------------------- :
 ---------------------------------------   :
 PARITOSH WATTAMWAR AND                    :
 RANJANA SINGH-WATTAMWAR, H/W :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 FOX & ROACH LP D/B/A BERKSHIRE            :
 HATHAWAY HOMESERVICES, FOX                :
 AND ROACH, REALTORS, AND                  :
 BERKSHIRE HATHAWAY HOME                   :
 SERVICES FOX AND ROACH,                   :
 REALTORS AND LASZLO GARAY ----- :
 ----------------------------------------- :
 --------------------------------------    :
 JOSE AND JULIE ROBERTSON, H/W             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 FOX & ROACH LP D/B/A BERKSHIRE            :
 HATHAWAY HOMESERVICES, FOX                :
 AND ROACH, REALTORS, AND                  :
 BERKSHIRE HATHAWAY HOME                   :
 SERVICES FOX AND ROACH,                   :
 REALTORS AND LASZLO GARAY ----- :
 ----------------------------------------- :
J-S46032-20


 ----------------------------------------    :
 KATHLEEN MAKOWKA                            :
                                             :
                    Appellant                :
                                             :
                                             :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 FOX & ROACH LP D/B/A BERKSHIRE              :
 HATHAWAY HOMESERVICES, FOX                  :
 AND ROACH, REALTORS, AND                    :
 BERKSHIRE HATHAWAY HOME                     :
 SERVICES FOX AND ROACH,                     :
 REALTORS AND LASZLO GARAY                   : No. 3110 EDA 2019

            Appeal from the Order Entered September 25, 2019
             in the Court of Common Pleas of Chester County
                   Civil Division at No(s): No. 17-8904,
                  No. 17-8905, No. 17-8906, No. 17-8907


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED JANUARY 12, 2021

     Kathleen Makowka (“Makowka”) appeals from the trial court’s Order

granting summary judgment against her, and in favor of Fox & Roach LP d/b/a

Berkshire Hathaway Homeservices, Fox and Roach, Realtors, and Berkshire

Hathaway Home Services Fox and Roach, Realtors (collectively, “Fox &

Roach”), and Laszlo Garay (“Garay”) (collectively, “Defendants”). We dismiss

the appeal as duplicative of Makowka’s appeal filed at 3111 EDA 2019.

     The trial court summarized the complicated history of this appeal, as

well as the appeals filed at 3109, 3111 and 3112 EDA 2019, as follows:



                                       -2-
J-S46032-20


             [Mary F. Rush (“Rush”), Paritosh Wattamwar and Ranjana
     Singh-Wattamwar, husband and wife (collectively, “the
     Wattamwars”), Jose and Julie Robertson (“the Robertsons”), and
     Kathleen Makowka (“Makowka”) (collectively, “Plaintiffs”),]
     initiated the above-entitled actions on September 15, 2017, by
     filing [C]omplaints against Defendants. Plaintiffs’ actions are two
     of four cases filed on the same day[,] raising identical claims
     against identical Defendants. These cases are as follows:

       •   … Rush vs. [] Defendants (docketed at 2017-08904)

       • [The Wattamwars] vs. [] Defendants (docketed at 2017-
       08905)

       • [The Robertsons] vs. [] Defendants (docketed at 2017-
       08906)

       •   [] Makowka vs. [] Defendants (docketed 2017-08907)

           [Plaintiffs] in all four cases asserted claims against
     Defendants for “Fraud” and “Violations of the Unfair Trade
     Practices and Consumer Protection Law” [(“UTPCPL”),] arising out
     of [Plaintiffs’] purchases of newly constru[ct]ed homes in a
     residential community known as “Pickering Crossing.”           The
     underlying factual basis for [Plaintiffs’] claims in each case are
     virtually identical and is set forth more fully in the footnote
     appended to the [trial court’s] September 25, 2019 [O]rder.

           On May 7, 2018, the [trial court] entered an Order
     consolidating “for all purposes” the four related actions pursuant
     to Pa.R.C.P. 213(a). The [O]rder did not specify that the parties
     should continue filing legal papers under the docket number
     assigned to each case; rather, it stated that the cases were
     consolidated under the Rush action at docket number 2017-
     08904.

           On June 8, 2018, the individual Defendant in the four related
     actions, [] Garay [], filed an original action against Jose Robertson
     ([o]ne of the two plaintiffs in the 2017-08906 action) asserting a
     claim for defamation. Shortly thereafter, [Jose] Robertson, in his
     capacity as defendant in the Garay action, moved to consolidate
     the Garay action with the [Robertsons’] fraud/UTPCPL action
     against Garay. The [trial court] denied the [M]otion by an [O]rder
     dated October 17, 2018, reasoning in a footnote that the

                                     -3-
J-S46032-20


     Robertson Plaintiffs’ action against Garay and the other
     Defendants had “already been consolidated” under the Rush
     action at docket number 2017-08904, and that further
     consolidation “would tend to mislead or confuse the jury” because
     it would introduce new theories of liability and defenses into the
     cases[,] which were applicable only to a sub-set of parties.

             Subsequently, on November 28, 2018, the [trial court]
     entered three (3) [O]rders that restricted the manner in which the
     four related actions (Rush, Wattamwar, Robertson, and Makowka)
     and the Garay defamation action were consolidated. First, the
     [trial court] vacated its prior consolidation [O]rder of May 7, 2018,
     thereby undoing the original consolidation of the four related
     actions. Second, the [trial court] sua sponte consolidated three
     of the four related actions—Rush, Wattamwar, and Makowka—“for
     discovery, pretrial and trial purposes[,] under case number 2017-
     08904.” Finally, the [trial court] sua sponte consolidated “for
     discovery, pretrial and trial purposes[,]” the Garay defamation
     action against Jose Robertson with the [Robertsons’]
     fraud/UTPCPL action against Garay.             Consequently, as of
     November 28, 2018, the procedural posture of the aforesaid cases
     stood as follows:

       • Garay’s defamation action Jose Robertson was
       consolidated with the [Robertsons’] Fraud/UTPCPL action
       against Garay and the other Defendants;

       • Separately, the Rush, Wattamwar, and Makowka actions
       were consolidated for purposes of pre-trial and trial
       administration.

                            *      *         *

            Jose Robertson subsequently moved for summary judgment
     in the Garay defamation action. On September 23, 2019, the [trial
     court] granted the [M]otion and entered judgment against Garay,
     thereby ending Garay’s defamation claim against [Jose]
     Robertson. In a footnote to the [O]rder, the [trial court] explained
     [that], in light of the fact that [Jose] Robertson’s summary
     judgment [M]otion was granted, the separate consolidations of
     the Garay-Robertson actions and the three related actions was no
     longer necessary. Accordingly, the [trial court’s] September 23,
     2019[,] [O]rder also[,] sua sponte[,] directed that the
     [Robertson] Plaintiffs’ fraud/UTPCPL action against Garay and the

                                       -4-
J-S46032-20


     other Defendants was “Reconsolidated for pre-trial and trial
     purposes” under the Rush action at docket number 2017-08904,
     thereby once again united all four cases for purposes of pre-trial
     and trial disposition.

           On September 25, 2019, the [trial court] entered an
     identical [O]rder on the docket of all four actions[,] granting the
     [M]otions for summary judgment filed by Defendants against the
     Wattamwar Plaintiffs, the Robertson Plaintiffs, and the Plaintiff
     Makowka, and entered judgment in favor of Defendants. This is
     the [O]rder from which the Wattamwar[]s and Makowka filed
     [N]otices of [A]ppeal.

           On October 3, 2019, the [trial court] issued an [O]rder,
     entered on the docket in all four actions, which denied as moot
     multiple outstanding [M]otions[,] which had previously been filed
     by Defendants. The final sentence of that Order states: “[T]he
     above-captioned consolidated cases are hereby severed,” and
     explained in a footnote that consolidation was “no longer
     necessary as summary judgment had been granted in all but one
     of the consolidated cases.”

            On October 23, 2019, the Wattamwar Plaintiffs and Plaintiff
     Makowka filed [N]otices of [A]ppeal from the [trial court’s]
     September 25, 2019[, O]rder granting summary judgment in
     favor of Defendants. Notably, the Wattamwars and Makowka each
     filed two [N]otices of [A]ppeal: One under the Rush action at
     docket number 2017-08904, and the other under the docket
     number assigned to their case at the time it was filed. This caused
     four docket numbers to be generated in the Superior Court as
     follows:

       • The Wattamwars’ [N]otice of [A]ppeal filed under the
       Rush action at 2017-08904 was docketed in the Superior
       Court at 3109 EDA 2019;

       • [] Makowka’s [N]otice of [A]ppeal filed under the Rush
       action at 2017-08904 was docketed in the Superior Court at
       3110 EDA 2019;

       • The Wattamwars’ [N]otice of [A]ppeal filed under the
       Wattamwar action at 2017-08905 was docketed in the
       Superior Court at 3112 EDA 2019;


                                    -5-
J-S46032-20


         • Makowka’s [N]otice of [A]ppeal filed under the Makowka
         action at 2017-8907 was docketed in the Superior Court at
         3111 EDA 2019.

             The [trial court] suggests that the [N]otices of [A]ppeal filed
       by the Wattamwar Plaintiffs and Plaintiff Makowka under the
       docket number assigned to the Rush actions should be
       dismissed[,] because they are duplicative of the [N]otices of
       [A]ppeal filed under the docket numbers assigned to the Plaintiffs’
       respective cases….

Trial Court Opinion, 12/30/19, at 1-6.

       In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme

Court mandated that “when a single order resolves issues arising on more

than one lower court docket, separate notices of appeal must be filed.” Id.

at 977. It appears that, out of an abundance of caution, Makowka filed two

Notices of Appeal. The instant appeal, 3110 EDA 2019, was filed at the trial

court’s docket number for the deconsolidated Rush action.          As Makowka’s

action is no longer consolidated with the Rush action, and because the instant

appeal is duplicative of Makowka’s appeal filed at 3111 EDA 2019, we dismiss

the above-captioned appeal. Makowka may proceed with her appeal filed at

3111 EDA 2019.1

       Appeal dismissed.




____________________________________________


1We note that the certified record filed at 3111 EDA 2019 includes all relevant
court filings necessary to resolve Makowka’s appeal.


                                           -6-
J-S46032-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2021




                          -7-